IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED

CHARLES DEONTE PATTEN,

      Petitioner,

 v.                                                     Case No. 5D16-2102

STATE OF FLORIDA,

      Respondent.

________________________________/

Opinion filed December 2, 2016

Petition for Certiorari Review of Order from
the Circuit Court for St. Johns County,
J. Michael Traynor, Judge.

Charles Deonte Patten, St. Augustine, pro
se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Respondent.


EVANDER, J.

      Petitioner, Charles Deonte Patten, seeks certiorari review of a trial court order

denying his request for investigative costs.    Petitioner was charged with attempted

second-degree murder of a law enforcement officer with a firearm (Count I); carrying a

concealed firearm (Count II); and possession of a firearm by a convicted felon (Counts III

and IV).    He was initially assigned court-appointed counsel.       However, Petitioner
subsequently executed a waiver of counsel following a Faretta1 inquiry. Thereafter,

Petitioner filed a pro se motion to incur costs for private investigative funds, alleging he

was indigent and needed the assistance of a private investigator to prepare his defense.

The trial court entered an order denying Petitioner’s motion, concluding that the waiver of

Petitioner’s constitutional right to court-appointed counsel “necessarily include[d] a waiver

of the expenses court-appointed counsel would have been entitled, such as investigative

services and other personnel.” The State properly concedes that the trial court’s order

constituted a departure from the essential requirements of law and that the petition should

be granted.

       The Florida Legislature has expressly authorized a pro se litigant, who is eligible

to be represented by a public defender, to seek payment for the provision of due process

services:

                A person who is eligible to be represented by a public
                defender under s. 27.51 but . . . who is proceeding pro se,
                may move the court for a determination that he or she is
                indigent for costs and eligible for the provision of due process
                services, as prescribed by ss. 29.006 and 29.007, funded by
                the state.

§ 27.52(5), Fla. Stat. (2016). Accordingly, a criminal defendant is not required to accept

the services of a public defender in order to obtain reasonable costs.             See, e.g.,

Thompson v. State, 525 So. 2d 1011 (Fla. 3d DCA 1988); Price v. Mounts, 421 So. 2d

690, 691 (Fla. 4th DCA 1982).

       Section 27.52(5) sets forth those factors that are to be considered by a trial court

in determining whether a defendant is indigent for costs and eligible for the provision of




       1   Faretta v. California, 422 U.S. 806 (1975).


                                               2
due process services.     On remand, the trial court is to apply those factors when

reconsidering Petitioner’s motion.

      PETITION GRANTED; ORDER QUASHED; CAUSE REMANDED.


LAWSON, C.J. and SAWAYA, J., concur.




                                          3